TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00827-CV



                                          W. L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 294,613-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant W. L. filed her notice of appeal on November 12, 2019. The appellate

record was complete November 22, 2019, making appellant’s brief due December 12, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).    The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Edith Kohutek to file appellant’s brief no later than

January 2, 2020. If the brief is not filed by that date, counsel may be required to show cause why

she should not be held in contempt of court.

               It is ordered on December 17, 2019.
Before Justices Goodwin, Kelly, and Smith




                                            2